Exhibit 10.4
EXECUTION COPY
(ARBITRON LOGO) [w73876w7387601.gif]
ARBITRON INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made March 6th, 2009 by and
between Arbitron Inc., a Delaware corporation (the “Company”), and Alton L.
Adams, an individual (“you”) (and, together, “Parties”).
     NOW THEREFORE, in consideration of your acceptance of employment, the
Parties agree to be bound by the terms contained in this Agreement as follows:
     1. Engagement. Beginning March 30, 2009 (the “Effective Date”), the Company
will employ you as Executive Vice President and Chief Marketing Officer. You
will report directly to the President and Chief Executive Officer. You will be
responsible for marketing strategy and direction for the Company. You will at
all times comply with all written policies of the Company then in effect.
     2. Commitment. During and throughout the Employment Term (as defined in
Section 3 below), you must devote substantially all of your full working time
and attention to the Company. During the Employment Term, you must not engage in
any employment, occupation, consulting or other activity for direct or indirect
financial remuneration unless approved by the President and Chief Executive
Officer or the Board of Directors of the Company (the “Board”); provided,
however, that you may, subject to compliance with the notice and consent
requirements set forth in the Company’s Corporate Governance Policies and
Guidelines, (i) serve in any capacity with any professional, community,
industry, civic (including governmental boards), educational or charitable
organization, (ii) serve on for-profit entity board(s) having obtained prior
consent and written approval from the Board’s Nominating and Corporate
Governance Committee and (iii) subject to the Company’s conflict of interest
policies applicable to all employees, make investments in other businesses and
manage your and your family’s personal investments and legal affairs; provided
that any such activities described in clauses (i)-(iii) above do not materially
interfere with the discharge of your duties to the Company. You will perform
your services under this Agreement at the Company’s headquarters in Columbia,
Maryland.
     3. Employment Term. You are an at-will employee. Your employment with the
Company under this Agreement will begin on the Effective Date and will continue
until your employment terminates (such employment period, the “Employment
Term”).

 



--------------------------------------------------------------------------------



 



     4. Cash and Stock Compensation.
          (a) Base Salary. Upon the commencement of your employment hereunder,
you will receive a base salary at a monthly rate of $33,333.33, annualizing to
$400,000 (“Base Salary”). The Company will pay your Base Salary in accordance
with the Company’s regular payroll practices, but no less frequently than
monthly. The President and Chief Executive Officer will review your Base Salary
no less frequently than annually. If increased, the increased Base Salary will
become the Base Salary for all purposes of this Agreement. Your Base Salary will
not be decreased without your written consent.
          (b) Incentive Bonus. Upon meeting the applicable performance criteria
established by the Company’s Compensation and Human Resources Committee of the
Board (the “Compensation Committee”) in its sole discretion, you will be
eligible to receive an annual incentive bonus (the “Annual Bonus”) for a given
fiscal year of the Company targeted at an amount equal to 50% of your Base
Salary in effect at the beginning of such fiscal year (“Target Bonus”). For
performance exceeding such applicable performance criteria in the sole judgment
of the Compensation Committee, the Annual Bonus will be increased to an amount
in excess of the Target Bonus up to a maximum of 150% of your Base Salary in
effect at the beginning of such fiscal year, which additional bonus amount the
Compensation Committee will determine in its sole discretion. The Annual Bonus,
if any, will be paid when other executives receive their bonuses under
comparable arrangements but, in any event, between January 1 and April 30 of the
year following the year with respect to which it is earned.
          (c) Compensatory Stock Awards. Subject to the Compensation Committee’s
approval, on or as soon as administratively practicable following the Effective
Date, (but in no event later than 30 days after the Effective Date), the Company
will grant you an equity award to be valued at $1,600,000 on the date of grant,
with the award divided by value into (i) 75% stock options, and (ii) 25%
restricted stock units, each with respect to the Company’s common stock, par
value $0.50 (the “Common Stock”), with such awards designed to qualify for
either (a) the short term deferral exemption from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or (b) the exemption from
Section 409A of the Code for certain stock options or other equity-based
compensation. The value for the options will be determined using the Company’s
standard Black-Scholes assumptions applied as of the date of grant and the value
for the restricted stock units will be determined by dividing the target value
for the restricted stock units by the Common Stock’s fair market value on the
date of grant. The equity grants will either be under a Company equity plan or
under a special arrangement for you (in any case, referred to as a “Stock
Plan”). Assuming continued employment, the options under the grant will vest in
equal amounts on an annual basis over a three year period following the date of
grant (beginning with one-third on the first anniversary), and otherwise will
contain the Company’s customary terms and conditions for such grants, except as
modified by this Agreement. Assuming continued employment, the restricted stock
units under the grant will vest in equal amounts on an annual basis over a four
year period following the date of grant (beginning with 25% on the first
anniversary) and otherwise will contain the Company’s customary terms and
conditions for such grants, except as modified by this Agreement. The
Compensation Committee at its sole discretion will consider the grant of
additional compensatory stock awards to you.

- 2 -



--------------------------------------------------------------------------------



 



          (d) Relocation Expenses and Temporary Living Expenses. The Company
directs you to work at its Columbia, Maryland headquarters and will assist in
relocation expenses. You agree that you will use best efforts to relocate your
primary residence during 2009. The Company will reimburse you for relocation
expenses and temporary living expenses incurred in 2009 up to a maximum of
$200,000. Qualified relocation and temporary living expenses will cover real
estate commission fees and transfer tax fees for the sale of your residence in
Georgia, moving costs, temporary housing rental fees, legal fees, inspection
fees, mortgage financing fees for the purchase of your new residence in
proximity to the Company’s headquarters in Columbia, Maryland and applicable
gross-up for federal taxes. Without limiting the foregoing and notwithstanding
any other provision of this Agreement to the contrary, in no event will
reimbursement for temporary housing rental fees exceed $5,000 for any month. Any
payments or expenses provided in this Section 4(d) will be paid in accordance
with Section 7(c). If your employment ends before December 31, 2010 (the
“Relocation Repayment Date”) as a result of your resignation (except for a
resignation due to Position Diminishment) or your termination for Cause, you
agree to repay a pro rata portion of the relocation expenses, with the proration
determined based on the number of days remaining between the date your
employment ends and the Relocation Repayment Date as compared with the total
number of days between the Effective Date and the Relocation Repayment Date.
     5. Employee Benefits.
          (a) Employee Welfare and Retirement Plans. You will, to the extent
eligible, be entitled to participate at a level commensurate with your position
in all employee welfare benefit and retirement plans and programs the Company
provides to its executives in accordance with Company policies. You will be
covered under the Company’s Director and Officer liability insurance policy, to
the same extent as other officers.
          (b) Business Expenses. Upon submission of appropriate documentation in
accordance with its policies, the Company will promptly pay, or reimburse you
for, all reasonable business expenses that you incur in performing your duties
under this Agreement, including, but not limited to, travel, entertainment,
professional dues and subscriptions, as long as such expenses are reimbursable
under the Company’s policies. Any payments or expenses provided in this Section
5(b) will be paid in accordance with Section 7(c).
          (c) Paid Time Off. You will be entitled to four weeks’ paid time off
in accordance with the standard written policies of the Company with regard to
executives, of which up to two weeks may be carried to the next succeeding year.
     6. Termination of At-Will Employment.
          (a) General. Subject in each case to the provisions of this Section 6,
nothing in this Agreement interferes with or limits in any way the Company’s
right to terminate your employment at any time, for any reason or no reason,
with or without notice, and nothing in this Agreement confers on you any right
to continue in the Company’s employ. If your employment ceases due to death or
for any other reason or for no reason, you (or your estate, as applicable) will
be entitled to receive (in addition to any compensation and benefits you are
entitled to receive under Section 6(b) or 6(c) below): (i) any earned but unpaid
Base Salary through and including the date of termination of your employment, to
be paid in accordance with the Company’s regular payroll practices no later than
the next regularly scheduled pay date, (ii) any earned but unpaid Annual Bonus
for the calendar year preceding the year in which your employment terminates, to
be paid on the date such Annual Bonus otherwise would have been paid if your
employment had continued, (iii) a pro-rata amount of any Annual Bonus for the

- 3 -



--------------------------------------------------------------------------------



 



calendar year in which your employment terminates that would have been paid if
your employment continued to be paid on the date such Annual Bonus otherwise
would have been paid if your employment had continued; (iv) unreimbursed
business expenses in accordance with the Company’s policies; to be paid in
accordance with Section 7(c); (v) the amount of any accrued but unused paid time
off; and (vi) any amounts or benefits to which you are then entitled under the
terms of the benefit plans then sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Code). Notwithstanding any other provision in this Agreement
to the contrary, any severance benefits to which you may be entitled will be
provided exclusively through the terms of this Section 6 of this Agreement.
          (b) Termination Without Cause; Resignation for Position Diminishment.
If, during the Employment Term, the Company terminates your employment without
Cause (defined below) or you resign as a result of Position Diminishment
(defined below), you will be entitled to the following severance benefits:
          (i) Cash Severance. Except as provided in Section 6(c), the Company
will pay to you in cash (i) an amount equal to 1.75 times your Base Salary on an
annualized basis, paid in equal installments over a 12 month period following
the Effective Release Date (as defined below) in accordance with the Company’s
standard payroll policies and procedures and in a manner not inconsistent with
Section 7 hereof. Payment will cease if subsequent employment is obtained prior
to the end of the 12 month period.
          (ii) Benefits. The Company will also pay the full cost of the health
care premiums otherwise payable by you upon your election of health care
continuation coverage for yourself and your qualified beneficiaries as provided
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for
12 months from the date coverage otherwise would have ended under the Company’s
group health plans or if sooner, until you cease to qualify for COBRA coverage
(such as by obtaining subsequent coverage).
          (iii) Release. To receive any severance benefits provided for under
this Agreement or otherwise, (other than the amounts in Section 6(a)), you must
deliver to the Company a general release of claims on the form the Company
provides, which must become irrevocable within seven days after it is signed and
no later than 60 days following the date of your termination of employment.
Benefits will be paid or commence no later than 30 days after such release
becomes effective; provided, however, that if the last day of the 60 day period
for an effective release falls in the calendar year following the year of your
date of termination, the severance payments will be paid or commence no earlier
than January 1 of such subsequent calendar year. The date on which your release
of claims becomes effective is the “Effective Release Date.” You must continue
to comply with the covenants under Sections 8 and 9 below to continue to receive
severance benefits.

- 4 -



--------------------------------------------------------------------------------



 



          (iv) “Position Diminishment” means (i) a change in your reporting
responsibilities, titles, duties, or offices as in effect as of the Effective
Date (or, for purposes of Section 6(c), as in effect immediately before a Change
of Control), or any removal of you from, or any failure to re-elect you to, any
of such positions, that has the effect of materially diminishing your
responsibility, duties, or authority, (ii) a relocation of your principal place
of employment to a location more than 25 miles from its then current location
and that increases the distance from your primary residence by more than
25 miles, provided such relocation is a material change in the geographic
location at which you must perform your services, or (iii) a material reduction
in your Base Salary. You may only resign as a result of a Position Diminishment
if you (x) provide notice to the Company within 90 days following the initial
existence of the condition constituting a Position Diminishment that you
consider the Position Diminishment to be grounds to resign; (y) provide the
Company a period of 30 days to cure the Position Diminishment, and (z) actually
cease employment, by the six month anniversary following the effective date of
the Position Diminishment, if the Position Diminishment is not cured, within the
30-day cure period.
          (c) Change of Control. If, within 12 months following a Change of
Control, your employment ends on a termination without Cause or you resign for
Position Diminishment, in addition to the compensation and benefits described in
Section 6(a) and Section 6(b)(ii) above (but in lieu of the compensation under
Section 6(b)(i) and subject to the release required under Section 6(b)(iii)),
the Company will pay to you in cash an amount equal to 2.625 times your Base
Salary on an annualized basis, paid in equal installments over a 12 month period
following the Effective Release Date in accordance with the Company’s standard
payroll policies and procedures, but no less frequently than monthly and in a
manner not inconsistent with Section 7 hereof. Payment will cease if subsequent
employment is obtained prior to the end of the 12 month period. In addition, any
outstanding equity compensation awards will fully and immediately vest and, as
applicable, become exercisable, provided that the Board will have the right to
suspend exercises or sales with respect to such equity compensation for which
vesting or exercisability has been accelerated hereunder pending satisfaction of
the release requirement, and provided that the vesting will not accelerate the
distribution of shares underlying equity awards if such acceleration would
trigger taxation under Section 409A(a)(1)(B). The treatment in this Section 6(c)
applies notwithstanding any contrary provisions in the Stock Plan or any award
agreement. For the purpose of this Agreement, “Change of Control” means:
          (i) consummation of a merger or consolidation to which the Company is
a party if the individuals and entities who were stockholders of the Company
immediately before the effective date of such merger or consolidation have
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of less
than 50% of the total combined voting power for election of directors of the
surviving company immediately following the effective date of such merger or
consolidation; or
          (ii) the direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) in the aggregate of securities of the Company
representing 51% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change of Control; or

- 5 -



--------------------------------------------------------------------------------



 



          (iii) the direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) in the aggregate of securities of the Company
representing 25% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert if such acquisition is not
approved by the Board before any such acquisition; provided, however, that for
purposes hereof, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change of Control; or
          (iv) consummation of the sale of the properties and assets of the
Company, substantially as an entirety, to any person or entity which is not a
wholly-owned subsidiary of the Company; or
          (v) the liquidation of the Company is consummated; or
          (vi) a change in the composition of the Board at any time during any
consecutive 24-month period such that the Continuity Directors cease for any
reason to constitute at least a 70 % majority of the Board. For purposes of this
clause, “Continuity Directors” means those members of the Board who either
(A) were directors at the beginning of such consecutive 24-month period, or
(B) were elected by, or on the nomination or recommendation of, at least a
two-thirds majority of the then-existing Board.
          (d) Termination for Cause.
          (i) General. If, during the Employment Term, the Company terminates
your employment for Cause, you will be entitled only to the payments described
in Section 6(a) (excluding clause (ii) and (iii) of Section 6(a)). You will have
no further right to receive any other compensation or benefits after such
termination or resignation of employment, except as determined in accordance
with the terms of the employee benefit plans or programs of the Company or as
required by law.
          (ii) Cause. For purposes of this Agreement, “Cause” means termination
of your employment because of (i) fraud; (ii) misrepresentation; (iii) theft or
embezzlement of assets of the Company; (iv) your conviction, or plea of guilty
or nolo contendere to any felony (or to a felony charge reduced to a
misdemeanor), or, with respect to your employment, to any misdemeanor (other
than a traffic violation), or your intentional violations of law involving moral
turpitude; (v) material failure to follow the Company’s conduct and ethics
policies; and/or (vi) your continued failure to attempt in good faith to perform
your duties as reasonably assigned by the Board to you for a period of 60 days
after a written demand for such performance that specifically identifies the
manner in which it is alleged you have not attempted in good faith to perform
such duties.

- 6 -



--------------------------------------------------------------------------------



 



          (e) Death or Disability. Your employment hereunder will terminate
immediately upon your death, or if the Board, based upon appropriate medical
evidence, determines you have become physically or mentally incapacitated so as
to render you incapable of performing your usual and customary material duties
even with a reasonable accommodation for a continuous period in excess of
180 days. Employment termination under this subsection is not covered by Section
6(b) or 6(c).
          (f) Further Effect of Termination on Board and Officer Positions. If
your employment ends for any reason, you agree that you will cease immediately
to hold any and all officer or director positions you then have with the Company
or any affiliate, absent a contrary direction from the Board (which may include
either a request to continue such service or a direction to cease serving upon
notice without regard to whether your employment has ended), except to the
extent that you reasonably and in good faith determine that ceasing to serve as
a director would breach your fiduciary duties to the Company. You hereby
irrevocably appoint the Company to be your attorney to execute any documents and
do anything in your name to effect your ceasing to serve as a director and
officer of the Company and any subsidiary, should you fail to resign following a
request from the Company to do so. A written notification signed by a director
or duly authorized officer of the Company that any instrument, document or act
falls within the authority conferred by this clause will be conclusive evidence
that it does so. The Company will prepare any documents, pay any filing fees,
and bear any other expenses related to this section.
     7. Effect of Section 409A of the Code.
          (a) Six Month Delay. For purposes of this Agreement, a termination of
employment shall mean a “separation from service” as defined in Section 409A of
the Code. If and to the extent any portion of any payment, compensation or other
benefit provided to you in connection with your separation from service (as
defined in Section 409A of Code) is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and you are a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination you hereby agree that you are bound, such portion of the payment,
compensation or other benefit will not be paid before the earlier of (i) the day
that is six months plus one day after the date of separation from service (as
determined under Section 409A) or (ii) the tenth (10th) day after the date of
your death (as applicable, the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date will be paid to you
in a lump sum in the first payroll period beginning after such New Payment Date,
and any remaining payments will be paid on their original schedule.
          (b) General 409A Principles. For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A or are paid
in a manner covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be
treated as deferred compensation unless applicable law requires otherwise.
Neither the Company nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. This Agreement is intended to comply with
the provisions of Section 409A and the Agreement will, to the extent
practicable, be construed in accordance therewith. Terms defined in the
Agreement will have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, the Company makes
no representations or warranty and will have no liability to you or any other
person, other than with respect to payments made by the Company in violation of
the provisions of this Agreement, if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but not to satisfy the conditions of that section.

- 7 -



--------------------------------------------------------------------------------



 



          (c) Expense Timing. Payments with respect to reimbursements of
business expenses will be made in the ordinary course of business and in any
case on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year. The right to reimbursement or in-kind
benefits pursuant to this Agreement is not subject to liquidation or exchange
for another benefit.
     8. Confidentiality, Disclosure, and Assignment
          (a) Confidentiality. You will not, during or after the Employment
Period, publish, disclose, or utilize in any manner any Confidential Information
obtained while employed by the Company. If you leave the Company’s employ, you
will not, without the Company’s prior written consent, retain or take away any
drawing, writing, or other record in any form containing any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
information or material of the Company that is not generally available to or
used by others, or the utility or value of which is not generally known or
recognized as standard practice, whether or not the underlying details are in
the public domain, including:
          (i) information or material relating to the Company and its business
as conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated software, products or services; customers or prospective
customers; or research, engineering, development, manufacturing, purchasing,
accounting, or marketing activities;
          (ii) information or material relating to the Company’s inventions,
improvements, discoveries, “know-how,” technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s software, products or services;
          (iii) information on or material relating to the Company that when
received is marked as “proprietary,” “private,” or “confidential”;
          (iv) the Company’s trade secrets;
          (v) software of the Company in various stages of development,
including computer programs in source code and binary code form, software
designs, specifications, programming aids (including “library subroutines” and
productivity tools), interfaces, visual displays, technical documentation, user
manuals, data files and databases of the Company; and

- 8 -



--------------------------------------------------------------------------------



 



          (vi) any similar information of the type described above that the
Company obtained from another party and that the Company treats as or designates
as being proprietary, private or confidential, whether or not owned or developed
by the Company.
Notwithstanding the foregoing, “Confidential Information” does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.
          (b) Business Conduct and Ethics. During your employment with the
Company, you will not engage in any activity that may conflict with the
Company’s interests, and you will comply with the Company’s policies and
guidelines pertaining to business conduct and ethics.
          (c) Disclosure. You will disclose promptly in writing to the Company
all inventions, discoveries, software, writings and other works of authorship
that you conceived, made, discovered, or written jointly or singly on Company
time or on your own time during the period of your employment by the Company,
providing the invention, improvement, discovery, software, writing or other work
of authorship is capable of being used by the Company in the normal course of
business, and all such inventions, improvements, discoveries, software, writings
and other works of authorship shall belong solely to the Company.
          (d) Instruments of Assignment. You will sign and execute all
instruments of assignment and other papers to evidence vestiture of your entire
right, title and interest in such inventions, improvements, discoveries,
software, writings or other works of authorship in the Company, at the Company’s
request and expense, and you will do all acts and sign all instruments of
assignment and other papers the Company may reasonably request relating to
applications for patents, patents, copyrights, and the enforcement and
protection thereof. If you are needed, at any time, to give testimony, evidence,
or opinions in any litigation or proceeding involving any patents or copyrights
or applications for patents or copyrights, both domestic and foreign, relating
to inventions, improvements, discoveries, software, writings or other works of
authorship you conceived, developed or reduced to practice, you hereby agree to
do so, and if you leave the Company’s employ, the Company will pay you at an
hourly rate mutually agreeable to the Company and you, plus reasonable traveling
or other expenses, subject to Section 7(c) of this Agreement.
          (e) Survival. The obligations of this Section 8 (except for
Section 8(b)) will survive the expiration or termination of this Agreement and
your employment.

- 9 -



--------------------------------------------------------------------------------



 



     9. Non-Competition, Non-Recruitment, and Non-Disparagement.
          (a) General. The Parties recognize and agree that (a) you are becoming
a senior executive of the Company, (b) you will in the future receive
substantial amounts of the Company’s confidential information, (c) the Company’s
business is conducted on a worldwide basis, and (d) provision for
non-competition, non-recruitment and non-disparagement obligations by you is
critical to the Company’s continued economic well-being and protection of the
Company’s confidential information. In light of these considerations, this
Section 9 sets forth the terms and conditions of your obligations of
non-competition, non-recruitment, and non-disparagement during and subsequent to
the termination of this Agreement and/or the cessation of your employment for
any reason.
          (b) Non-Competition.
          (i) Unless the Company waives or limits the obligation in accordance
with Section 9(b)(ii), you agree that during employment and for the longest of
12 months following the cessation of employment for any reason not covered by
Section 6(b) or 6(c), 18 months if Section 6(b) applies, and 24 months if
Section 6(c) applies (the “Noncompete Period”), you will not directly or
indirectly, alone or as a partner, officer, director, shareholder or employee of
any other firm or entity, engage in any commercial activity in competition with
any part of the Company’s business as conducted as of the date of such
termination of employment or with any part of the Company’s contemplated
business with respect to which you have confidential information. For purposes
of this clause (i), “shareholder” does not include beneficial ownership of less
than 5% of the combined voting power of all issued and outstanding voting
securities of a publicly held corporation whose stock is traded on a major stock
exchange. Also for purposes of this clause (i), “the Company’s business”
includes business conducted by the Company, its subsidiaries, or any partnership
or joint venture in which the Company directly or indirectly has ownership of
not less than one third of the voting equity. The Noncompete Period will be
further extended by any period of time during which you are in violation of
Section 9(b). For purposes of this Section 9, competitors of the Company
currently include but are not limited to GfK AG, Integrated Media Measurement,
Inc., The Nielsen Company B.V., Taylor Nelson Sofres PLC, and WPP PLC.
          (ii) At its sole option the Company may, by written notice to you at
any time within the Noncompete Period, waive or limit the time and/or geographic
area in which you cannot engage in competitive activity.
          (iii) During the Noncompete Period, before accepting employment with
or agreeing to provide consulting services to, any firm or entity that offers
competitive products or services, you must give 30 days’ prior written notice to
the Company. Such written notice must be sent by certified mail, return receipt
requested (attention: Office of the Chief Legal Officer with a required copy to
the Chair of Compensation Committee), must describe the firm or entity and the
employment or consulting services to be rendered to the firm or entity, and must
include a copy of the written offer of employment or engagement of consulting
services. The Company must respond or object to such notice within 30 days after
receipt, and the absence of a response will constitute acquiescence or waiver of
the Company’s rights under this Section 9.

- 10 -



--------------------------------------------------------------------------------



 



          (c) Non-Recruitment. During employment and for a period of 12 months
following cessation of employment for any reason, you will not initiate or
actively participate in any other employer’s recruitment or hiring of the
Company’s employees.
          (d) Non-Disparagement. You will not, during employment or after the
termination or expiration of this Agreement, make disparaging statements, in any
form, about the Company, its officers, directors, agents, employees, products or
services that you know, or have reason to believe, are false or misleading.
          (e) Enforcement. If you fail to provide notice to the Company under
Section 9(b)(iii) and/or in any way violate your obligations under Section 9,
the Company may enforce all of its rights and remedies provided to it under this
Agreement, or in law and in equity, without the requirement to post a bond,
including without limitation ceasing any further payments to you under this
Agreement, and you will be deemed to have expressly waived any rights you may
have had to payments under Sections 6(b) or 6(c) or acceleration under
Section 6(c).
          (f) Survival. The obligations of this Section 9 survive the expiration
or termination of this Agreement and your employment.
          10. Miscellaneous.
          (a) Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder must be in writing and must
be delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

             
 
  If to the Company:       Arbitron Inc.
 
          Office of Chief Legal Officer
 
          9705 Patuxent Woods Drive
 
          Columbia, MD 21046
 
           
 
  If to you:       At your last address on file with the Company

or to such other address as either party may designate in a notice to the other.
Each notice, demand, request or other communication that is given or made in the
manner described above will be treated as sufficiently given or made for all
purposes three days after it is deposited in the U.S. certified mail, postage
prepaid, acceptance confirmation or at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the answer back or the
affidavit of messenger being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.
          (b) No Mitigation/No Offset. You are not required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor will any such benefits be reduced by any
earnings or benefits that you may receive from any other source, except as
provided in Sections 6(b)(i) and 6(c). The amounts payable hereunder will not be
subject to setoff, counterclaim, recoupment, defense or other right which the
Company may have against you or others. Notwithstanding any other provision of
this Agreement, any sum or sums paid under this Agreement will be in lieu of any
amounts to which you may otherwise be entitled under the terms of any severance
plan, policy, program, agreement or other arrangement sponsored by the Company
or an affiliate of the Company.

- 11 -



--------------------------------------------------------------------------------



 



          (c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS RELEASE OR TO ANY OF
THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT, OR
COVERED BY THE CONTEMPLATED RELEASE.
          (d) Severability. Each provision of this Agreement must be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.
          (e) Assignment. This Agreement will be binding upon and will inure to
the benefit of your heirs, beneficiaries, executors and legal representatives
upon your death and this Agreement will be binding upon any legal successor of
the Company. Any legal successor of the Company will be treated as substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” will mean any firm, corporation or other business entity
that at any time, whether by purchase or merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company.
     None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 10(h) hereof. Any attempted assignment, transfer, conveyance
or other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options or the vested portion of other equity
awards (other than incentive stock options within the meaning of Section 422 of
the Code) consistent with the rules for transfers to “family members” as defined
in Securities Act Form S-8.

- 12 -



--------------------------------------------------------------------------------



 



          (f) No Oral Modification, Cancellation or Discharge. This Agreement
may only be amended, canceled or discharged in writing signed both by you and
the Chair of the Compensation Committee of the Board.
          (g) Survivorship. The respective rights and obligations of Company and
you hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.
          (h) Beneficiaries. You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents. If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries.
          (i) Withholding. The Company will be entitled to withhold, or cause to
be withheld, any amount of federal, state, city or other withholding taxes or
other amounts either required by law or authorized by you with respect to
payments made to you in connection with your employment hereunder.
          (j) Company Policies. References in the Agreement to Company policies
and procedures are to those policies as they may be amended from time to time by
the Company.
          (k) Governing Law. This Agreement must be construed, interpreted, and
governed in accordance with the laws of Maryland, without reference to rules
relating to conflicts of law.
          (l) Entire Agreement. This Agreement and any documents referred to
herein represent the entire agreement of the Parties and will supersede any and
all previous contracts, arrangements or understandings between the Company and
you.
Signatures on Page Following

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and you have hereunto set your hand, as of the day and year first above
written, to be effective as of the Effective Date.

          ARBITRON INC.:    
 
       
By:
  /s/ Michael Skarzynski
 
Michael Skarzynski    
 
  President and Chief Executive Officer    
 
        EXECUTIVE:    
 
       
 
  /s/ Alton Adams    
 
       
 
  Alton Adams    

- 14 -